Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Johnny Ma on February 23, 2021.
The application has been amended as follows: 

1. (Currently Amended)  A method for video decoding in a decoder, comprising:
decoding prediction information of a block in a current picture from a coded video bitstream, the prediction information including a first index a prediction offset associated with an affine model in an inter prediction mode, the affine model being used to transform between the block and a reference block in a reference picture that has been reconstructed;
determining a multiplier of a non-translational parameter of the affine model, the multiplier being determined according to a default value and an offset value of a first plurality of offset values [[is]] determined according to respective indexes; and
reconstructing at least a sample of the block according to the affine model.

2. (Previously Presented)  The method of claim 1, further comprising: 

  
3. (Previously Presented)  The method of claim 2, wherein
the multiplier of the affine model is a scaling factor in the affine model, and
the offset value indicates a delta value to be applied to the default value of the scaling factor in the affine model.

4. (Previously Presented)  The method of claim 2, wherein
the multiplier of the affine model is a rotation angle in the affine model, and
the offset value indicates a delta value to be applied to the default value. 

5. (Previously Presented)  The method of claim 1, further comprising:
determining a first motion vector difference of the affine model according to which offset value of a second plurality of offset values is determined to be associated with a second index; and
deriving the affine model based on a predicted motion vector and the first motion vector difference.

6. (Previously Presented)  The method of claim 5, wherein
the offset value of the second plurality of offset values indicates a pixel distance of the first motion vector difference, and


7. (Previously Presented)  The method of claim 5, wherein
the offset value of the second plurality of offset values indicates a pixel distance of the first motion vector difference, and
the second index is associated with both a direction and the pixel distance of the first motion vector difference. 

8. (Previously Presented)  The method of claim 5, further comprising:
determining a second motion vector difference of the affine model according to which of the second plurality of offset values is associated with a third index corresponding to one of the second plurality of offset values, the first and second motion vector differences being for two control points;
determining motion vectors for the two control points based on the first and second motion vector differences; and
deriving a 4-parameter affine model based on the motion vectors of the two control points.

9. (Previously Presented)  The method of claim 5, further comprising: 
determining a second motion vector difference of the affine model according to which of the second plurality of offset values is associated with a third index corresponding to one of the second plurality of offset values,  

determining motion vectors for the three control points based on the first, second, and third motion vector differences; and
deriving a 6-parameter affine model based on the motion vectors of the three control points.

10. (Previously Presented)  The method of claim 1, further comprising:
determining a first motion vector difference for a first control point based on an offset value associated with a second index corresponding to a second plurality of offset values;
predicting a second motion vector difference for a second control point based on the first motion vector difference;
decoding a prediction error to correct the second motion vector difference from the coded video bitstream; 
determining a first motion vector for the first control point and a second motion vector for the second control point based on the first motion vector difference and the corrected second motion vector difference; and
deriving the affine model at least based on the first motion vector for the first control point and the second motion vector for the second control point.


processing circuitry configured to:
	decode prediction information of a block in a current picture from a coded video bitstream, the prediction information including a first index a prediction offset associated with an affine model in an inter prediction mode, the affine model being used to transform between the block and a reference block in a reference picture that has been reconstructed;
	determining a multiplier of a non-translational parameter of the affine model, the multiplier being determined according to a default value and an offset value of a first plurality of offset values [[is]] determined according to respective indexes; and
	reconstruct at least a sample of the block according to the affine model.

12. (Previously Presented)  The apparatus of claim 11, wherein 
the processing circuitry is configured to determine values of translational parameters of the affine model according to a motion vector.

13. (Currently Amended)  The apparatus of claim 12, wherein 
the multiplier of the affine model is a scaling factor in the affine model, and
the offset value indicates a delta value to be applied to the default value of the scaling factor in the affine model.


the multiplier of the affine model is a rotation angle in the affine model, and
the offset value indicates a delta value to be applied to the default value of the rotation angle in the affine model.

15. (Previously Presented)  The apparatus of claim 11, wherein the processing circuitry is configured to 
determine a first motion vector difference of the affine model according to which offset value of a second plurality of offset values is determined to be associated with a second index, and
derive the affine model based on a predicted motion vector and the first motion vector difference.

16. (Previously Presented)  The apparatus of claim 15, wherein 
the offset value of the second plurality of offset values indicates a pixel distance of the first motion vector difference, and
the processing circuitry is configured to determine a direction of the first motion vector difference according to an index of another plurality of indexes.

17. (Previously Presented)  The apparatus of claim 15, wherein 
the offset value of the second plurality of offset values indicates a pixel distance of the first motion vector difference, and


18. (Previously Presented)  The apparatus of claim 15, wherein the processing circuitry is configured to: 
determine a second motion vector difference of the affine model according to which of the second plurality of offset values is associated with a third index corresponding to one of the second plurality of offset values, the first and second motion vector differences being for two control points;
determine motion vectors for the two control points based on the first and second motion vector differences; and
derive a 4-parameter affine model based on the motion vectors of the two control points.

19. (Previously Presented)  The apparatus of claim 15, wherein 
the processing circuitry is configured to 
determine a second motion vector difference of the affine model according to which of the second plurality of offset values is associated with a third index corresponding to one of the second plurality of offset values, and
determine a third motion vector difference of the affine model according to which of the second plurality of offset values is associated with a fourth index corresponding to one of the second plurality of offset values;

determine motion vectors for the three control points based on the first, second, and third motion vector differences; and
derive a 6-parameter affine model based on the motion vectors of the three control points.

20. (Currently Amended)  A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform:
decoding prediction information of a block in a current picture from a coded video bitstream, the prediction information including a first index a prediction offset associated with an affine model in an inter prediction mode, the affine model being used to transform between the block and a reference block in a reference picture that has been reconstructed;
determining a multiplier of a non-translational parameter of the affine model, the multiplier being determined according to a default value and an offset value of a plurality of offset values [[is]] determined according to respective indexes; and
reconstructing at least a sample of the block according to the affine model.

Allowable Subject Matter
Claims 1-20 are allowed.
The instant invention is related to a method, apparatus, and non-transitory computer readable recording medium storing instructions for video decoding.
Prior art was found for the claims as follows: 
Ikai et al. (WO 2017/130696 A1) (hereinafter Ikai)
Chen et al. (US 2018/0098063 A1) (hereinafter Chen)
A. Alshin et al., “Description of SDR, HDR and 360 video coding technology proposal by Samsung, Huawei, GoPro, and HiSilicon – mobile application scenario,” Joint Video Exploration Team (JVET), 10th Meeting, JVET-J0024, April 2018 (hereinafter Alshin)
Lee et al. (US 2012/0128261 A1) (hereinafter Lee)
Strom et al. (US 2014/0126644 A1) (hereinafter Strom).

Regarding claim 1, and similarly claims 11 & 20, Ikai discloses a method for video decoding in a decoder, comprising:
decoding prediction information of a block in a current picture from a coded video bitstream, the prediction information including a first index for a prediction offset associated with an affine model in an inter prediction mode, the affine model being used to transform between the block and a reference block in a reference picture that has been reconstructed;
determining a multiplier of a non-translational parameter of the affine model, the multiplier being determined according to a default value and an offset value; and
reconstructing at least a sample of the block according to the affine model.

However, neither Ikai, Chen, Alshin, Lee, nor Strom disclose, teach, or suggest the multiplier being determined according to a default value and an offset value of a first plurality of offset values determined according to the first index, the first plurality of offset values mapped to respective indexes.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487